Citation Nr: 0428670	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 20 percent for service- connected diabetes mellitus with 
erectile dysfunction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to September 
1947; May 1949 to April 1951; and October 1956 to September 
1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection and 
assigned a 20 percent rating for diabetes mellitus with 
erectile dysfunction and nuclear sclerosis of each eye due to 
herbicide exposure, effective January 18, 2001; and granted 
entitlement to special monthly compensation based on the loss 
of a creative organ, effective January 24, 1997.  The veteran 
appeals for the assignment of a higher initial rating for his 
diabetes with erectile dysfunction.    

The Board notes that an April 2003 RO rating decision severed 
service connection for nuclear sclerosis of both eyes based 
upon clear and unmistakable error in the original grant of 
service connection secondary to diabetes.  

The Board further notes that the veteran requested a Decision 
Review Officer (DRO) hearing, but has since withdrawn the 
request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent a VA examination in September 2001.  
History obtained at that time included s diagnosis of 
diabetes in 1984 when he was found to have and elevated serum 
glucose of 732.  He stated that he was currently on insulin 
and that he checks his blood glucose at home, which was 
usually elevated.  A history of sexual dysfunction was also 
reported.  The veteran said that he averaged two hospital 
stays per year, and noted that he requires a restricted diet 
of low fat and low sugar.  He also indicated that his 
diabetes sometimes restricts his activities.  The examiner 
diagnosed the veteran with diabetes mellitus, type II, and 
found that it impaired the veteran's usual occupation and 
daily activities.  The clinician also noted that, while the 
veteran had no diabetic retinopathy, his sexual dysfunction 
could be due to autonomic neuropathy secondary to diabetes.  
(As noted above, service connection is in effect for sexual 
dysfunction and the veteran is currently in receipt of 
special monthly compensation based on the loss of a creative 
organ.)

Further review of the record shows that the veteran has been 
treated by a private physician, D.L., M.D. (Dr. L), since 
1999.  In a May 2001 statement, Dr. L noted that the veteran 
was under treatment for type II diabetes mellitus, and that 
his treatment consists of Lantus 24 units (insulin) at 
bedtime, Humolog three times a day, and a strict diabetic 
diet.  

The veteran sought treatment at the Linda Loma VA Medical 
Center from July 2002 to November 2002.  In July 2002, the 
staff physician explained to the veteran the benefits of 
exercise, and recommended that he exercise three time a week.  

In a November 2002 Statement in Support of Claim (VA Form 21-
4138), the veteran wrote that he is on insulin four times a 
day, and that his diet and exercise are regulated.  He 
requested that the RO obtain his medical records.

It is pertinent to note that, under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, the next highest rating of 40 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  
(Emphasis added.)

The Board finds that the last VA examination afforded to the 
veteran occurred three years ago, and the most recent 
relevant medical records in the claims file are dated in 
November 2002.  Further, while the most recently dated 
medical records include a notation encouraging the veteran to 
exercise, the veteran has subsequently indicated that his 
exercise is being regulated.  It is apparent that there are 
more current relevant treatment records that have not been 
obtained; the RO must secure this medical evidence.  
38 C.F.R. § 3.159(c)(1)(2) (2004).  The Board also finds 
that, given the amount of time that has elapsed since the 
last VA compensation examination and the veteran's claim of 
increased disablement, a more current VA examination is 
warranted to determine the current severity of his diabetes 
mellitus.  38 C.F.R. § 3.159(c)(4) (2004).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2003).  
In order to comply under the VCAA, the veteran must be 
notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for the assignment 
of a rating in excess of 20 percent for 
his service- connected diabetes mellitus 
with erectile dysfunction of the impact 
of the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for diabetes mellitus with 
sexual dysfunction, to include any other 
secondary complications, since January 
2001.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  

3.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the current  severity of his 
service-connected diabetes mellitus with 
sexual dysfunction and any other 
secondary complications that may be 
present.  Following a review of the 
relevant medical evidence in the claims 
file; the medical history obtained from 
the veteran; the clinical evaluation; and 
any laboratory studies that are deemed 
necessary, the clinician should be asked 
to specifically note whether treatment 
for the veteran's diabetes includes (a) 
insulin; (b) a restricted diet; (c) 
regulation of activities.  The examiner 
should also note how often the veteran's 
diabetes has necessitated hospitalization 
in recent years, if at all; and how often 
the veteran must be seen for follow-up 
for his diabetes.  The examiner should 
further report any complications from 
diabetes that are apparent and, if 
indicated, order the appropriate 
examinations. 
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to the assignment of an 
initial rating in excess of 20 percent 
for diabetes mellitus with erectile 
dysfunction, with consideration of all of 
the evidence obtained since the issuance 
of a statement of the case in January 
2003.  

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the January 2003 Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


